PER CURIAM.
In these consolidated appeals, appellants appeal the summary final judgment entered in favor of appellees Floval Oil Corporation and Silvestre Otto Mederos. When the record evidence is viewed in the light most favorable to appellants, there are genuine issues of material fact which require resolution by a jury. See, e.g., Sammartino v. Butt-Baker, 599 So.2d 263 (Fla. 2d DCA 1992). We reverse the summary judgment and remand for farther proceedings.
FARMER, STEVENSON and GROSS, JJ., concur.